WR-77,157-01
                                                                 COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                               Transmitted 7/27/2015 10:09:43 AM
                                                                 Accepted 7/27/2015 10:33:07 AM
                                                                                  ABEL ACOSTA
             IN THE COURT OF CRIMINAL APPEALS OF             TEXAS                        CLERK
                          IN AUSTIN, TEXAS

                                         )                            RECEIVED
                                                               COURT OF CRIMINAL APPEALS
                                         )                            7/27/2015
        EX PARTE DANIEL LEE              )                        ABEL ACOSTA, CLERK
               LOPEZ,                    )   CAUSE NO. WR-77,157-01
                                         )
                APPLICANT                )
                                         )



                        _____________________________

                     MOTION FOR STAY OF EXECUTION
                       _____________________________


       Mr. Lopez is scheduled to be executed on Wednesday, August 12, 2015,
                                after 6 o’clock p.m.




         James Gregory Rytting                          David R. Dow
        Texas Bar No. 24002883                    Texas Bar No. 06064900
        Hidler & Associates, P.C.             University of Houston Law Center
            819 Lovett Blvd.                           100 Law Center
       Houston, Texas 77006-3905                Houston, Texas 77204-6060
          Tel. (713) 655-9111                       Tel. (713) 743-2171
           Fax (713) 655-9112                       Fax (713) 743-2131
       Email james@hilderlaw.com                Email ddow@central.uh.edu

                           Counsel to Daniel Lee Lopez




	                                      1
          IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                       IN AUSTIN, TEXAS

                                       )
                                       )
       EX PARTE DANIEL LEE             )
              LOPEZ,                   ) CAUSE NO. WR-77,157-01
                                       )
             APPLICANT                 )
                                       )

                      _____________________________

                  MOTION FOR STAY OF EXECUTION
                    _____________________________

TO THE HONORABLE JUDGES OF THIS COURT:

          Daniel Lee Lopez, through undersigned counsel, respectfully moves

this Court to order a stay of execution to permit resolution of the

constitutional claim presented in his case. In support of this application for

stay of execution, Mr. Lopez would show the following:

          Mr. Lopez is scheduled to be executed on August 12, 2015, pursuant

to his conviction and sentence of death entered in the 117th Judicial District

Court of Nueces County, Texas. In a separately filed pleading, Counsel

have asked that this Court reconsider its order accepting Lopez’s decision to

waive state habeas review of his conviction and sentence because the

process by which he was allowed to waive did not comport with the dictates

of Due Process. Moreover, there is sufficient evidence that Lopez is actually

                                      2	  
	                                      	  
innocent of capital murder and his execution would therefore be in violation

of the Eighth Amendment’s protection against cruel and unusual

punishment. Counsel request this Court stay Mr. Lopez’s execution so that

these issues may be addressed. In the absence of a stay, Mr. Lopez will

suffer irreparable injury because he will be executed.




                                      3	  
	                                      	  
                                                                          PRAYER FOR RELIEF

                  Accordingly, Counsel respectfully request that this Court stay Lopez’s

execution scheduled for August 12, 2015, and grant any other relief that law

or justice may require.


                                                                              Respectfully submitted,

                                                                    s/ James Gregory Rytting
                                                                 __________________________
                                                                     James Gregory Rytting
                                                                    Texas Bar No. 24002883
                                                                    Hilder & Associates, P.C.
                                                                         819 Lovett Blvd.
                                                                   Houston, Texas 77006-3905
                                                                       Tel. (713) 655-9111
                                                                       Fax (713) 655-9112
                                                                  Email james@hilderlaw.com

                                                                      s/David R. Dow1
                                                                _______________________
                                                                        David R. Dow
                                                                  Texas Bar No. 06064900
                                                              University of Houston Law Center
                                                                       100 Law Center
                                                                Houston, Texas 77204-6060
                                                                    Tel. (713) 743-2171
                                                                    Fax (713) 743-2131
                                                                Email ddow@central.uh.edu


                                                                      Counsel to Daniel Lee Lopez



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1	  Contemporaneously with this pleading, Counsel is filing a motion for leave to appear in

this case pursuant to the Court’s January 14, 2015 order.
                                                                                                               4	  
	                                                                                                               	  
                    CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was
served via email to Nueces County District Attorney Mark Skurka at
nueces.districtattorney@nuecesco.com on July 27, 2015.

                                     /s/ David R. Dow
                                     _____________________________
                                     David R. Dow




                                   5